 Case: 4:21-cv-00948 Doc. #: 1-4 Filed: 07/30/21 Page: 1 of 1 PageID #: 224


                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF MISSOURI

The State of Missouri ex rel. Eric S. Schmitt        )
                                                     )
                                                     )
                           Plaintiff,                )
                                                     )
         v.                                          )    Case No.
Sam Page, et al.                                     )
                                                     )
                                                     )
                           Defendant,                )
                                                     )

                                        ORIGINAL FILING FORM

THIS FORM MUST BE COMPLETED AND VERIFIED BY THE FILING PARTY
WHEN INITIATING A NEW CASE.


         THIS SAME CAUSE, OR A SUBSTANTIALLY EQUIVALENT COMPLAINT, WAS

PREVIOUSLY FILED IN THIS COURT AS CASE NUMBER

AND ASSIGNED TO THE HONORABLE JUDGE


         THIS CAUSE IS RELATED, BUT IS NOT SUBSTANTIALLY EQUIVALENT TO ANY

PREVIOUSLY FILED COMPLAINT. THE RELATED CASE NUMBER IS                                           AND

THAT CASE WAS ASSIGNED TO THE HONORABLE                                               . THIS CASE MAY,

THEREFORE, BE OPENED AS AN ORIGINAL PROCEEDING.


         NEITHER THIS SAME CAUSE, NOR A SUBSTANTIALLY EQUIVALENT

COMPLAINT, HAS BEEN PREVIOUSLY FILED IN THIS COURT, AND THEREFORE

MAY BE OPENED AS AN ORIGINAL PROCEEDING.



The undersigned affirms that the information provided above is true and correct.



Date: July 30, 2021                              /s/ Neal F Perryman
                                                          Signature of Filing Party
                                                 Neal F. Perryman




                                                                                                   Exhibit
                                                                                                             exhibitsticker.com




                                                                                                         4
